BARKSDALE, Circuit Judge,
dissenting:
I respectfully dissent. Our original opinion, 916 F.2d 1056, correctly applied 11 U.S.C. § 727(a)(2)(A); we held that the bankruptcy and district courts erred by not holding that the conversion of non-exempt to exempt property was undertaken with the intent to hinder or delay a creditor.
Section 727(a)(2)(A) prohibits, under certain conditions, an action taken with “intent to hinder, delay, or defraud a credi-tor_” (Emphasis added.) As addressed in our original opinion, “the term ‘defraud’ does not subsume ‘hinder or delay.’ ” 916 F.2d at 1059. And, at each stage of these proceedings, the Bank has contended that the conversion was, among other things, made with intent to hinder or to delay. As held in our previous opinion, the error arose out of focusing on intent to defraud, and failing to address separately intent to hinder or intent to delay.
By granting rehearing and affirming the judgment of the district court, the majority, I respectfully submit, continues this error.